                                                       s 777-7
AO 442tRev.11/l1)ArrestWarrant
                                                         u,.
                                   U NITED STATESD ISTRICT C OURT
                                                            forthe
                                                  W estel'
                                                         n DistrictofV irginia

                United StatesofAmerica
                           M.                                    m
         lnthe Matterofthe Extradition
         ofROBERT KOVM IC                                        m
                                                                 m
                                                                         casexo.y -.fqœ y ç l
                                                                 m
                                                                 m
                                                                 m
                        De#ndant

                                                 A RR E ST W A R R AN T
To:      Any authorized law enforcelnentofficer

         YOU AQE COM M ANDED toarrestandbringbeforeaUnitedStatesmagistratejudgewithoutulmecessarydelay
(nameofpersonft?bearrested) ROBERTKOVACIC                                                                               >
who ijaccused ofanoffenseorviolation based on the following documentfiled with thecourt:

O Indictment          I
                      D SupersedingIndictment         D Informatiorf D SupersedingInformation V Complaint
D Probation Violation Petition         ID Supervised Rele% eViolation Petition       ID Violation Noticç O OrderoftheCourt
                                 ...     l

Thisoffenseisbriefly describedasfollows:
  Beingcafugitivefrom Bosnia-Hecegovina,which hassoughthis provisionalarrestwi  th a view towards
 extradition,on the charges ofwarcrimes-related sexualassault,pursuantto the treaty of
 extradition between the Uni
                           ted States,Title 18 Uni
                                                 ted States Code,Section 3184.         '




Date:.           j( vt
                     ..
                      /k
                                                                                      Issuing o-lcer'
                                                                                                    sxfgnt
                                                                                                         z/zlre
Cityandstate: '                        @/-                               (          v .aa > ,#-ro u u g o r
                                 i
                                                                                     Printed nameand title.

                                                            Return
        Thiswarrmltwasreceived on (date)                             ,andtheperson wasarrested on (date)
at(cit
     yandstate)

D ate:
                                                                                     Arrestingol ccr'
                                                                                                    ssignature
